Citation Nr: 0802037	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  03-23 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C, including 
as secondary to service-connected residuals of fractures of 
the right femoral neck and right patella.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to January 
1978.  

This appeal arises from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In his January 2003 notice of disagreement, the veteran 
limited his appeal to the issue of service connection for 
hepatitis C.  


FINDINGS OF FACT

1.  There is no diagnosis of hepatitis C in the service 
medical records.  

2.  The veteran had a blood transfusion in service during a 
bone graft procedure to correct malunion of a fractured 
femoral head.  

3.  October 1998 private medical records indicate the veteran 
had a history of IV drug abuse.  

4.  The first documented diagnosis of hepatitis C appears in 
October 1998 private medical records, although they reflect 
the veteran stated he was first told of the diagnosis of 
hepatitis C four years previously when he tried to donate 
blood.  

5.  A VA physician opined that IV drug abuse represents a 5 
times greater risk to contracting hepatitis C, than does a 
blood transfusion.  


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated in active military 
service and is not proximately due to a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

By letters dated in August and October 2001, March 2002, and 
July 2005, the RO satisfied VA's foregoing notice 
requirements such that a reasonable person could be expected 
to understand what was needed to substantiate his claim, and 
thus the essential fairness of the adjudication was not 
frustrated.  Accordingly, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran was not adequately 
notified of the type of evidence necessary to establish a 
disability rating or effective date for any award of 
benefits.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
As the Board concludes below that the preponderance of the 
evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

With respect to VA's duty to assist, the Board notes that the 
service medical records were incomplete.  The operative 
report of a procedure in service to repair the veteran's 
fractures in 1977 is missing.  The RO requested the veteran's 
records from Keesler Air Force Base where the procedure was 
performed.  In November 2001, they replied and stated they 
had no records for the veteran.  Otherwise available private, 
service and VA records from the sources identified by the 
veteran, and for which he authorized VA to request, have been 
associated with the claims folder.  

In March 2002, the RO wrote the veteran and informed him VA 
examinations were being scheduled for him and he was advised 
of the ramifications of failure to report for a VA 
examination.  The claims folder contains a VA report 
indicating the veteran was scheduled for VA examinations in 
March 2002 and failed to appear.  The RO issued a rating 
decision in June 2002 which noted the veteran had failed to 
appear for a VA examination.  A letter was sent to the 
veteran in June 2002 which informed him his claim had been 
denied and enclosed a copy of the June 2002 rating decision.  
On his August 2003 substantive appeal the veteran requested a 
hearing before a Member of the Board.  A May 2005 letter to 
the veteran from the RO informed him a hearing was scheduled 
for June 22, 2005.  A handwritten notation on the letter 
indicates the veteran failed to appear for his hearing before 
Member of the Board.  

In June 2007, the Board requested VA opinions regarding the 
probability the veteran had a blood transfusion in service 
and whether his hepatitis C could be related to such an 
event.  Two VA physicians reviewed the claims folder and 
wrote opinions in June 2007.  

After developing additional evidence in this case, the Board, 
in accordance with Thurber v. Brown, 5 Vet. App. 119 (1993), 
informed the appellant in a October 2007 letter of the 
additional evidence, and provided an opportunity to respond.  
The veteran's response was received by the Board on December 
13, 2007.  The veteran submitted additional argument, waived 
his right to have the RO review the additional evidence, and 
requested the Board proceed with adjudicating his claim.  

The Board finds there is no further action to be undertaken 
to comply with the provisions of 38 U.S.C.A. § 5103(a), 
§ 5103A, or 38 C.F.R. § 3.159, and that the veteran will not 
be prejudiced as a result of the Board's adjudication of his 
claims.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2007).  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination, 
and a claimant, without good cause fails to report for such 
examination, in conjunction with an original compensation 
claim, the claim shall be rated based on the evidence of 
record.  38 C.F.R. § 3.655 (2007).  

Factual Background and Analysis.  The Board noted the veteran 
failed to appear for his scheduled VA examination.  As the 
regulations have instructed the Board has proceed to 
adjudicate the claim based on the evidence of record.  
38 C.F.R. § 3.655 (2007).  The pertinent facts are as 
follows.  

Service medical records do not include diagnosis of any liver 
disorder.  At service entrance in May 1973 no disorders of 
the abdomen or viscera were noted.  A December 1977 Narrative 
Summary reveals the veteran was injured in a motorcycle 
accident in May 1977.  He sustained an open fracture of the 
right patella with disruption of the patellar tendon and a 
comminuted fracture of the right femoral neck and fracture of 
the right hand.  A surgical repair of the patellar fracture 
was conducted.  After several weeks it was determined the 
veteran had nonunion of the right femoral neck fracture.  In 
December 1977, it was recommended the veteran be referred for 
a Medical Board.  The November 1977 Report of Physical 
Examination did not note any abnormalities of the abdomen or 
viscera.  The veteran was found not qualified for service due 
to physical disability.  He was separated from the service in 
January 1978.  

VA records of hospitalization in March 1978 reveal a bone 
graft had been placed in the femoral neck and 2 Steinmann 
pins placed across the non-union site seven weeks previously 
at Keesler Air Force Base.  The veteran came to VA with pain 
in the right thigh.  Examination revealed one of the pins had 
backed out of the femoral head.  The veteran was admitted and 
the pins were removed.  

In September 1981 the veteran was again admitted to a VA 
hospital and a right Richard's screw hardware removal was 
performed.  The procedure resulted in an estimated blood loss 
of 1000 cc.  

The first diagnosis of hepatitis C in the claims folder 
appears in medical records from Dr. N.R.  October 1998 
records from Dr. N. R. include a history of the veteran 
trying to donate blood four years previously and being told 
he was positive for hepatitis C.  His past surgical history 
included surgery more than ten years previously for injuries 
sustained in a motorcycle accident.  The veteran had received 
blood transfusions at that time.  He also had a prior history 
of intravenous drug abuse with none in the last twenty years.  
Blood tests, a liver ultrasound and a liver biopsy were 
performed.  Chronic hepatitis C was diagnosed.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

With a current diagnosis of hepatitis C, and no diagnosis in 
service, the Board has reviewed the claim to determine if the 
hepatitis C diagnosed after service separation is related to 
any event in service.  38 C.F.R. §§ 3.303, 3.310(d)(2007).  
When he filed his claim for service connection the veteran 
indicated he contracted hepatitis C as a result of receiving 
blood transfusions in service.  

Risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.  
See Veterans Benefits Administration (VBA) letter 211B (98-
110) November 30, 1998.  

A VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, 
June 29, 2004) identified "key points" that included the fact 
that hepatitis C is spread primarily by contact with blood 
and blood products, with the highest prevalence of hepatitis 
C infection among those with repeated, direct percutaneous 
(through the skin) exposure to blood (i.e., intravenous drug 
users, recipients of blood transfusions before screening of 
the blood supply began in 1992, and hemophiliacs treated with 
clotting factor before 1987).  Another "key point" was the 
fact that hepatitis C can potentially be transmitted with the 
reuse of needles for tattoos, body piercing, and acupuncture.  

In October 2001, the RO sent the veteran a letter which 
listed the known risk factors for contracting hepatitis C and 
requested he identify his claimed in-service risk factors.  
The veteran did not respond.  The veteran was scheduled for 
VA examination to determine the onset date of his hepatitis 
and to gather information about the possible risk factors in 
service.  The veteran failed to report for the VA 
examination.  The veteran's statements regarding possible 
risk factors for contracting hepatitis in service are limited 
to statements in his May 2001 claim and his November 2007 
correspondence.  In his May 2001 claim he reported that his 
physicians told he contracted hepatitis C from the blood 
transfusions after his accident.  In November 2007, the 
veteran denied telling Dr. N.R. that he used intravenous 
drugs. 

The only medical treatment record in the claims folder which 
discusses the veteran's risk factors for contracting 
hepatitis C is the October 1998 record from Dr.  N. R., set 
out above.  It notes a history of intravenous drug use and 
blood transfusions.  

The Board reviewed the veteran's Form DD 214 and found no 
evidence the veteran was a health care worker in service or 
any other indications that he had other risk factors for 
contracting hepatitis C in service.  

As the service medical records were incomplete and did not 
include the operative report of the bone graft in service, 
and there is no documentation indicating the veteran had a 
blood transfusion in service, the Board requested a medical 
opinion.  The question posed to the VA orthopedic consultant 
was whether it was likely the operative procedure performed 
in service would have required the veteran to have blood 
transfusions.  In June 2007 the VA orthopedic consultant 
offered the following opinion:  

Having reviewed his injuries and the 
surgeries that were done, it is my 
opinion that it is at least as likely as 
not that the patient received blood 
transfusions.  

Given the severity of his injuries and 
the invasive nature of the bone grafting 
procedure and the open reduction of the 
hip for the non-union, it is my opinion 
it is at least as likely as not that this 
patient would have received blood 
transfusions as that time. 

In weighing the evidence as to the existence of risk factors 
for contracting hepatitis C, the Board has accepted the 
veteran's statements and the opinion of the VA orthopedic 
consultant as demonstrating evidence the veteran mostly 
likely had a blood transfusion in service.  That is 
consistent with the service medical and VA records which 
indicate the veteran had a severe injury which resulted in 
non-union, requiring a bone graft in service.  

As to the existence of any other risk factors, the Board has 
carefully reviewed the record to determine if the veteran's 
November 2007 statement that he never used intravenous drugs 
is credible.  There is only one record which indicates the 
veteran has a history of intravenous drug use.  It appears in 
the October 1998 private records of Dr. N. R.  Those records 
include the most extensive medical history of the veteran's 
hepatitis in the claims folder.  It reads, "He also has a 
prior history of intravenous drug abuse with none in the last 
twenty years.  He has no knowledge of acute hepatitis while 
he was using drugs and does not know if any of his drug using 
associates had hepatitis."  

That entry includes more than just a notation of drug use, 
the physician clearly must have discussed not only possible 
intravenous drug use, but the time of his use, and whether he 
had any knowledge of hepatitis during his use, and whether 
any of the other individuals with whom he was using had 
hepatitis.  The notation is inconsistent with the current 
assertions of the veteran.  Given the October 1998 statements 
were recorded in conjunction with his efforts to seek 
treatment prior to the time he filed his claim for service 
connection, the Board finds the October 1998 account of IV 
drug abuse more credible than the veteran's current self 
serving assertions.  

Thus, the evidence has identified a risk factor in service, a 
blood transfusion and the post service records provide 
evidence demonstrating another risk factor, intravenous drug 
use.  The issue then becomes whether the veteran's hepatitis 
C is related to the blood transfusion in service or the 
intravenous drug use, (which has not been linked to any 
specific date, only that that there had been none in the last 
twenty years), caused the veteran's hepatitis C.  

The third criteria for a claim for service connection, 
requires competent medical evidence linking the veteran's 
currently, diagnosed hepatitis C to the blood transfusion or 
intravenous drug use.  

The veteran has asserted his hepatitis C is related to the 
blood transfusion in service.  A lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Although the veteran asserts he had been 
told by a physician his hepatitis C was related to his blood 
transfusions, a layman's account of what a physician 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute "medical" evidence.  Thus, this 
assertion carries no weight.  

The veteran submitted an October 2001 letter from another 
private physician, Dr. D.P.  It reads as follows:

(The veteran) has been my patient for 
over two years.  His medical history is 
significant for Hepatitis C, for which he 
is under the care of a 
gastroenterologist.  

He did receive blood transfusions during 
surgeries he had while in the Air Force 
during the 1970's.  It is possible that 
he could have contracted hepatitis C from 
the transfusions, although at this point 
that would be impossible to prove.  He 
denies other risk factors for Hepatitis 
C.  

Dr. D. P. stated it was "possible" that the veteran 
contracted hepatitis C from transfusions.  The Board agrees 
it is "possible", the question is whether the evidence is 
at least in equipoise on that question.  Dr. D. P. stated the 
veteran had denied any other risk factors, which means Dr. D. 
P.'s opinion is based on the inaccurate history given by the 
veteran which did not include his history of IV drug abuse.  
Medical statements based on an inaccurate premise and which 
are speculative will not support a claim.  Franzen v. Brown, 
9 Vet. App. 235 (1996).

For that reason the Board requested a VA physician in 
infectious diseases, address the question of the probable 
etiology of the veteran's hepatitis C.  The VA physician 
responded in part as follows:

It is the reviewers opinion that the 
veteran had two potential sources for the 
hepatitis C.  The most likely source 
would be that of intravenous drugs, which 
carries an odds ratio of 49.6.  A blood 
transfusion given prior to 1992 would 
carry an odds ratio of 10.9.  

Even, if the veteran did receive blood 
transfusions in the late 1970's, it is 
very likely that the use of intravenous 
drugs was the source of the hepatitis C 
in this case where the use of IV drugs 
represents a 5 times greater risk to 
contrasting hepatitis C than does a blood 
transfusion.  

Attached to the opinions was a copy of a December 2000 
Memorandum from the VA Clinic Director of the C&P Service to 
All C&P Medical and Surgical Examiners titled Hepatitis C 
Compensation Issues: Diagnosis and Risk Factors.  It 
contained a listing of the odds ratios for contracting 
hepatitis C from various activities, which was excerpted from 
a review entitled "Epidemiology and transmission of 
hepatitis C infection" by Sanjiv Chopra, from the Internet 
site Up to date, (8/15/00).  

The Board has concluded that based on the evidence of record 
that the preponderance of the evidence is against the claim 
for service connection for hepatitis C.  The VA infectious 
disease physician relying on the medical literature, which 
includes calculations as to the possibility of contracting 
hepatitis C from various risk factors has indicated the most 
likely source of the veteran's hepatitis C infection was his 
history of intravenous drug use.  

The Board has considered that the reference in the October 
1998 private record, to having no history of IV drug abuse 
for the last twenty years, could imply the veteran abused IV 
drugs in service.  Subtracting 20 years from October 1998, 
places the date of his use prior to October 1978, the veteran 
was separated from the service in January 1978.  Even if such 
an event occurred in service and the veteran's hepatitis C is 
related to intravenous drug use in service, service 
connection for her hepatitis C is prohibited by statute.  No 
compensation shall be paid if a disability is the result of a 
veteran's own willful misconduct, including the abuse of 
drugs.  An injury or disease incurred during active military, 
naval, or air service shall not be deemed to have been 
incurred in the line of duty if such injury or disease was a 
result of the abuse of drugs by the person on whose behalf 
service benefits are claimed.  Drug abuse means the use of 
illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  See 
38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1, 3.301 
(2007).  

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 
(June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. 
Reg. 31,263 (February 10, 1998).  

The veteran's representative contends that service connection 
should be granted based upon resolving reasonable doubt in 
favor of the veteran.  The regulations provide that it is the 
defined and consistently applied policy of the VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin such doubt 
will be resolved in favor of the claimant.  By reasonable 
doubt is meant one which exists because of an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102.  The evidence in the case is not in equipoise.  The 
VA physician has stated there is a five times greater 
possibility of contracting hepatitis C from IV drug use than 
from receiving a blood transfusion.  As there is not a 
balance of positive and negative evidence, 38 C.F.R. § 3.102 
is not applicable.  

Service connection for hepatitis C is not warranted as the 
preponderance of the evidence is against the claim.  


ORDER

Service connection for hepatitis C is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


